Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 1 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Yesenia Noemy JOYA ROMERO,

Plaintiff, Civil Action No:

VS.
Case No:
Mike McCLEARY, District Director of
Boston District Office of U.S. Citizenship
and Immigration Services;

Alejandro MAYORKAS, Secretary of the U.S.
Department of Homeland Security;

Tracy RENAUD, Senior Official Performing the
Duties of the Director of U.S. Citizenship and
Immigration Services;

Monty WILKINSON,
in his official capacity as Attorney General of the
United States;

Defendants.

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND REVIEW OF
AGENCY DECISION UNDER THE ADMINISTRATIVE PROCEDURES ACT

NOW COMES Plaintiff Yesenia Noemy Joya Romero (‘“Plaintiff’ or “Ms. Joya”) and
complains of the defendants as follows:
NATURE OF THE ACTION
1. Plaintiff brings this Action to challenge the denial of her I-360 Petition for Amerasian,
Widow(er), or Special Immigrant, filed on February 9, 2018. Defendant, United States
Citizenship & Immigration Services (USCIS), denied her petition on October 28, 2020

claiming that she had abandoned her application. Plaintiff filed a motion to reopen
Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 2 of 9

pursuant to Title 8, Code of Federal Regulations § 103.5(a)(2). USCIS denied the motion
on January 29, 2021. Plaintiff seeks a declaration that Defendants’ action violated the
Administrative Procedures Act (APA) because the denial was arbitrary and capricious.
As a result of Defendants’ improper acts, the Court should order Defendants to reopen
and adjudicate Plaintiff's I-360 Petition.
JURISDICTION

This Court has jurisdiction under 28 U.S.C. §§ 1331 (federal jurisdiction question) and
2201 (action seeking a declaratory judgment).
. The Administrative Procedures Act (APA) provides a cause of action and allows for a
waiver of sovereign immunity. 5 U.S.C. § 702.

STANDING
. The APA provides the right of review for any individual “adversely affected or aggrieved
by agency action.” 5 U.S.C. § 702. Defendants’ improper denial of Plaintiffs 1-360
Petition has adversely affected her ability to obtain LPR status in the United States. Ms.
Joya Romero thus falls within APA’s standing provisions.

VENUE

Venue lies in the District of Massachusetts because a substantial part of the events or
omissions giving rise to the Plaintiff's claims occurred in Massachusetts. 28 U.S.C. §§
1391(b), (e).

PARTIES
Plaintiff is a native and citizen of El Salvador. She was born in San Miguel, El Salvador
on June 1, 1999. She first arrived in the United States on or about October 22, 2016

without any permission or visa to enter the United States. She crossed the southern border
10.

Ll,

Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 3 of 9

of the United States and entered without inspection. She has remained in the United
States since her entrance in 2016 without permission from the United States Department
of Homeland Security. Plaintiff filed an 1-360 Petition for Amerasian, Widow(er), or
Special Immigrant on February 9, 2018.
Defendant Alejandro Mayarkas is the Secretary for the Department of Homeland Security
(“DHS”), which is the cabinet department responsible for, among other things,
administering and enforcing the nation’s immigration laws. 6 U.S.C. § 251. He is also
authorized to delegate such powers and authorities to subordinate employees of DHS,
including, but not limited to, USCIS. He is sued in his official capacity.
Defendant Tracy Renaud is a Senior Official Performing the Duties of the Director of
USCIS. She is charged with supervisory authority over all operations of USCIS. She is
sued in her official capacity.
Defendant Mike McCleary is the District Director of USCIS’s Boston District Office. He
has the responsibility for the adjudication of immigration applications and petitions, such
as the one filed by Ms. Joya. He is sued in his official capacity.
Defendant Monty Wilkinson is the Attorney General of the United States, the head
officer in the Department of Justice (“DOJ”). He is an official generally charged with
supervisory authority over all operations of the DOJ under 28 C.F.R. § 0.5. This action is
filed against him in his official capacity.

FACTS
As stated, Plaintiff filed her Petition for Amerasian, Widow(er), or Special Immigrant
Status on February 9, 2018. See Exhibit A, Receipt Notice for I-360 dated February 16,

2018.
12.

13.

14.

13.

Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 4 of 9

On March 4, 2020, USCIS sent Ms. Joya a Request for Evidence (Form I-360) (“RFE”),
stating that the SIJ order found her to be dependent but did not “indicate whether the
court provided some form of relief to protect [petitioner] from parental abuse,
abandonment, neglect, or a similar basis under state law.” The RFE requested that Ms.
Joya provide evidence that the court provided “some form of placement, supervision, or
services in connection with the finding of dependency.” The RFE further specified that
all requested evidence must be submitted by May 30, 2020. See Exhibit B, Request for
Evidence (Form I-360).

On March 30, 2020, USCIS announced that due to the COVID-19 pandemic, it would
extend response time to agency requests automatically for 60 days. This alert includes
requests for evidence. Thus, the RFE response due on May 30, 2020 was not due until
July 30, 2020. See Exhibit C, USCIS Alert.

On March 17, 2020 Chief Justice Ralph D. Gants of the Supreme Judicial Court issued
Standing Order, Order Limiting In-Person Appearances in State Courthouses to
Emergency Matters That Cannot Be Resolved Through A Videoconference or Telephonic
Conference. Citing the emerging developments of the coronavirus pandemic, the Order
announced that the only in-person proceedings to be held in courthouses would be
emergency matters but that the trial court clerk’s offices would remain open to accept
pleadings and other documents in emergency matters. See Exhibit D, March 17 Standing
Order.

On April 1, 2020, Chief Justice Ralph D. Gants at the Supreme Judicial Court issued a
Standing Order, Order Regarding Court Operations Under the Exigent Circumstances

Created by the COVID-19 (CORONAVIRUS) Pandemic, which repealed and replaced
16.

17.

18.

19,

20.

Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 5 of 9

the March 17 Standing Order. It ordered all courts of the Commonwealth to be closed to
the public but open to conduct business until at least May 4, 2020. See Exhibit E, April 1
Standing Order.

Such closures caused immense delays in filing and docketing case information, motions,
and pleadings.

On March 16, 2020, Ms. Joya, through counsel, filed a Motion to Amend Decree of
Special Finding — Nunc Pro Tune for Special Findings of Fact and Rulings of Law on
Judgment in Equity filed on January 25, 2018; Notarized Consent of Mother Regarding
Motion to Amend; and Motion for Service by Alternate Means and Affidavit of Diligent
Search, Amended Order. See Exhibit F, Motion to Amend Decree of Special Findings —
Nunc Pro Tunc Submission.

This Motion was mailed, via USPS (tracking number 9405511699000639479164) on
March 16, 2020, and was delivered to the Suffolk County Probate and Family Court the
same day. See Exhibit G, Receipt from United States Postal Service. The Probate and
Family Court failed to docket the Motion until March 19, 2020. See Exhibit H, Docket
Information.

On April 23, 2020, Ms. Joya, through counsel, filed a Motion to Accept Updated
Amended Order for Special Findings of Fact and Rulings of Law (“Motion to Accept”).
See Exhibit I, Motion to Accept.

On May 19, 2020, counsel’s office called the Suffolk County Probate and Family Court
to check the status of the Motion to Accept. The clerk informed counsel that she would

give the file to an Assistant Judicial Clerk that day. Counsel’s office then spoke with the
Zi,

22,

2a.

24.

25.

26.

Zs

Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 6 of 9

Assistant Judicial Clerk, Andy, who looked through the file to make sure he had
everything he needed and he informed counsel that he would email the Judge.

Later that day, Andy called counsel’s office because he did not have the Father’s assent.
Counsel’s office informed him that the Motion to Publish was filed in March, but the
citation was never sent.

On May 21, 2020, Jenny Taylor from the Suffolk Probate and Family Court called
counsel’s office to say that she mailed out the Order of Publication as the Judge would
not sign the Amended Order without service to all defendants. Counsel’s office then
emailed Toiya Taylor to ask whether it was possible to file a Motion to Waive Service
given the short amount of time left.

On July 16, 2020, the Court issued a new order and citation for publication.

On August 3, 2020, counsel’s office emailed the clerk requesting a new Citation and
Order for Publication to be sent to the office as we were unable to publish before the
return date due to pandemic related difficulties.

On August 21, 2020, counsel’s office mailed the Return of Service and Motion to Accept
Service as Rendered.

On September 21, 2020, counsel’s office emailed the court to question why the Return of
Service was not docketed. On September 28, 2020, counsel’s office received the copy of
the Return of Service.

On October 22, 2020, a clerk informed counsel’s office that the Motion to Accept was
holding up the case and she would have to “clean up” the file before passing it along to

the judge.
28.

29.

30.

31.

32.

Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 7 of 9

Despite counsel’s best efforts to have a judge at the Probate and Family Court issue a
holding, the Amended Order was not signed until October 2, 2020 and counsel’s office
was unable to obtain a copy of the Amended Order until October 23, 2020. See Exhibit J,
Amended Order.

On October 23, 2020, counsel sent USCIS the Copy of Amended Order for Special
Findings of Fact and Rulings of Law. See Exhibit K, RFE Response.

Merely five (5) days later, without first issuing a Notice of Intent to Deny (NOID) — or
indeed, notifying either Plaintiff or Plaintiff's counsel — USCIS denied her petition,
deeming it abandoned.

On November 9, 2020, Plaintiff filed a Motion to Reopen pursuant to Title 8 C.F.R.
§103.5(a). See Exhibit L, Motion to Reopen.

8 C.F.R. § 103.5(a) provides in relevant part:

A motion to reopen an application or petition denied due to abandonment must be

filed with evidence that the decision was in error because:

(1) the requested evidence was not material to the issue of eligibility;

(ii) the required initial evidence was submitted with the application or
petition, or the request for initial evidence or additional information or
appearance was complied with during the allotted period; or

(iii) the request for additional information or appearance was sent to an address
other than that on the application, petition, or notice of representation, or
that the applicant or petitioner advised the Service, in writing, of a change
of address or change of representation subsequent to filing and before the

Service’s request was sent, and the request did not go to the new address.
33.

34.

35.

36.

ots

38.

39.

40.

41.

Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 8 of 9

As provided in 8 C.F.R. § 103.5(a)(4), “[a] motion that does not meet applicable
requirements shall be dismissed.”

On January 29, 2021, USCIS dismissed the Motion to Reopen, claiming that the
“requested evidence was material to the issue of eligibility [and] the Request for
Evidence was not complied with during the allotted period.” See Exhibit M, Decision.

COUNT ONE
(Violation of The Administrative Procedure Act)

Plaintiff repeats, alleges, and incorporates the foregoing paragraphs as if fully set forth
herein.

Plaintiff has been aggrieved by agency action under the Administrative Procedure Act, 5
U.S.C. §§ 701 et. seq.

The documents that Plaintiff submitted to USCIS established her entitlement to petition
for Special Immigrant Juvenile Status.

Defendants denied Plaintiff's petition because they failed to consider the difficulties
posed to counsel and the Courts due to the COVID-19 pandemic.

Defendants acted arbitrarily, capriciously, and contrary to law in violation of the
Administrative Procedures Act by denying Ms. Joya’s I-360 Petition.

Ms. Joya has exhausted all administrative remedies available to her as of right.

Ms. Joya has no other recourse to judicial review other than by this action.

PRAYER FOR RELIEF

Wherefore, the Plaintiff prays that this Court grant the following relief:

1. Reverse Defendant’s decision denying relief and grant Plaintiff's I-360 application;
2. Award attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and

5 U.S.C. § 504 if applicable; and,
Case 1:21-cv-10271-GAO Document1 Filed 02/18/21 Page 9 of 9

~

Order any further relief this Court deems just and proper.
OR, in the alternative:

1. Declare Defendants’ denial of Plaintiff's 1-360 application to be in violation of the
Administrative Procedure Act and order USCIS to immediately reopen and adjudicate
Plaintiff's I-360 application;

2. Award attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and

5 U.S.C. § 504 if applicable; and,

3. Order any further relief this Court deems just and proper.

Dated: February 18, 2021 Respectfully Submitted,

$6.03

Rachel L. Rado, Esq. | BBO #: 682095
Attorney for the Plaintiff

Law Offices of Rachel L. Rado

100 State Street, 3 Floor

Boston, MA 02109

Tel: 617-871-6030

Email: rachel@rachelradolaw.com
